     Case 4:19-cr-00069-WTM-CLR Document 246 Filed 08/06/20 Page 1 of 7




                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION
UNITED STATES OF AMERICA,          )
                                   )
v.                                 )     CR419-069
                                   )
GILBERT BASALDUA,                  )
JOSEPH PASCUA, and                 )
JUAN MARTINEZ,                     )
                                   )
      Defendants.                  )

                                  ORDER

      Defendants in this trade secrets conspiracy prosecution, see doc. 132

(Superseding Indictment), as amended doc. 158, have jointly moved for

clarification of the Court’s order granting the Government reciprocal

discovery.     Doc. 242.   The Government has responded, doc. 244, and

defendants have replied, doc. 245. The motion is, therefore, ripe for

disposition.

      The Court granted the Government’s motion for reciprocal discovery

after the defendants declined to oppose it. See doc. 230 (Motion); see also

S.D. Ga. L. Civ. R. 7.5 (“Failure to respond within the applicable time

period shall indicate that there is no opposition to a motion.”); S.D. Ga. L.

Crim. R. 1.1 (incorporating the Local Civil Rules “as to matters of

procedure and administration not addressed by these supplemental
    Case 4:19-cr-00069-WTM-CLR Document 246 Filed 08/06/20 Page 2 of 7




rules.”). The Order directed defendants to provide reciprocal discovery no

later than July 22, 2020. Doc. 235. Defendant Basaldua’s deadline was

extended until August 5, 2020.      Doc. 238.    Defendant Pascua filed a

response on July 22, 2020 that indicated he had no discovery to produce.

Doc. 239.

     Defendants (including defendant Pascua who has already complied

with the Order) seek clarification of whether the July 22 deadline applies

to their obligation to disclose any expert witnesses and whether their

obligations under Rule 16 extend to identifying, and to what degree of

specificity, items they intend to use in their case-in-chief. See doc. 242 at

3-4. The Government responds that the Order requires no clarification

and requests “that defendants produce or otherwise make available what

is due to the government under Rule 16(b), including those items listed in

Rule 16(b)(1)(A), regardless of the source.” Doc. 244 at 12. Defendants’

reply indicates that “[a]t this point, all reciprocal discovery for all

defendants has been provided to the Government,” and recognizes their

continuing obligation to disclose new evidence. Doc. 245 at 2-3.

     The motivation for defendants’ motion appears to be defense

counsel’s discomfort resulting from recent “communications with the

                                     2
     Case 4:19-cr-00069-WTM-CLR Document 246 Filed 08/06/20 Page 3 of 7




Government,” calling into doubt defendants’ interpretation of the Order.

Doc. 242 at 2.        Based on those communications, defendants appear

concerned that the Government might object to a hypothetical (as of the

date of this Order defendants’ reply indicates that reciprocal discovery has

been produced and no objection has been filed by the Government)

discovery production as insufficient. Such discomfort is not the basis for

Court action.1        Rule 16 was drafted so that discovery could “be

accomplished by the parties themselves, without the necessity of a court

order unless there is a dispute as to whether the matter is discoverable or

a request for a protective order under subdivision (d)(1).” Fed. R. Crim.

P. 16 advisory committee’s note 1974 Amendment.                        Subject to the




1
  The Court is skeptical that demands and position statements communicated between
opposing counsel could provide appropriate fodder for motions practice. In our
adversarial system, it is perfectly permissible for attorneys to make demands or take
positions that they might not be comfortable asserting before the Court. The remedy
for such tactics, if any remedy is required, is zealous advocacy from opposing counsel.
If any defendant’s counsel believes that the Government’s interpretation of the
governing rules or law is unfounded, he or she is free to ignore it and proceed based on
his or her own interpretation. As the Eleventh Circuit has noted, “[p]ersons occupying
positions of responsibility . . . often must make difficult decisions that can have adverse
consequences for others. . . . . Needless to say, the decisionmakers would benefit
greatly by having guidance as to the potential legal ramifications of their decisions.
Furnishing such guidance prior to the making of the decision, however, is the role of
counsel, not of the courts.” Hendrix v. Poonai, 662 F.2d 719, 722 (11th Cir. 1981).
Defense counsel can rest assured that any final determination of compliance, or not,
with the obligations imposed by the Federal Rules will be made by the Court, and not
by the United States Attorney’s Office.
                                              3
     Case 4:19-cr-00069-WTM-CLR Document 246 Filed 08/06/20 Page 4 of 7




observations below, the Court declines the implicit invitation to

circumvent discovery procedure.

      The Court observes, first, that disclosure of expert witness reports is

a clearly established element of a defendant’s reciprocal obligations. See

Fed. R. Crim. P. 16(b)(1)(C). The Court’s Order states that reciprocal

discovery—without any caveat for expert disclosures—was to be provided

to the Government by July 22, 2020. See doc. 235 (the Order refers to

defendants’ reciprocal obligations under “Federal Rule of Criminal

Procedure 16(b)(1),” without any distinction between the respective

obligations imposed by subsections (A), (B), or (C)).2 Defendant Pascua,

apparently, understood that Order to apply to expert witnesses, as he

responded that he had “not engaged the services of any expert witnesses.”

Doc. 239. Defendant Basaldua, apparently, also understood the Order to

apply to expert disclosures as his request for an extension was specifically

predicated upon his expert’s unavailability attributable to the COVID-19




2
   The Court also notes that the Government’s request for reciprocal discovery
expressly tracks the three subsections of Rule 16(b)(1). See doc. 230 at 3. If any
defendant was concerned about the possible implications of the Government’s request
for “a written summary of testimony that the defendant intends to use under Rules
702, 703, or 705 of the Federal Rules of Evidence as evidence at trial,” id., they were
entitled to respond to the motion. None did.
                                          4
    Case 4:19-cr-00069-WTM-CLR Document 246 Filed 08/06/20 Page 5 of 7




pandemic. Doc. 236 at 1. Nevertheless, the defendants’ joint motion

contends that they “did not interpret the Court’s Order as setting an

expert disclosure deadline since no such deadline was requested in the

Government’s Motion.” Doc. 242 at 2. The Court strains to reconcile

these positions.     Regardless, their apparent inconsistency in no way

implicates the “clarity” of the Court’s Order.

      The parties’ other dispute, as to whether “trial exhibits” must be

specifically identified, is even less compelling. Defendants contend that

“[t]he Government would prefer not to call [its request for specific

documents defendants intend to use in their case-in-chief] an ‘exhibit list,’

but that is exactly what it is, absent the exhibit numbers.” Doc. 245 at 1-

2. However, Rule 16 expressly requires that reciprocal discovery covers

items “the [responding] defendant intends to use . . . in [his] case-in-chief

at trial.” Fed. R. Crim. P. 16(b)(1)(A)(ii) (emphasis added). The exact

manner of that provision, i.e., whether it requires an “index”3 or an

“‘exhibit list’ . . . absent the exhibit numbers,” is not a question for the




3
 The Court recognizes that the Government disputes that reference to an “index” was
anything more than an attempt to avoid any need for defendants to “reproduce”
Government discovery that they intend to rely on. Doc. 244 at 7 n. 4.

                                        5
     Case 4:19-cr-00069-WTM-CLR Document 246 Filed 08/06/20 Page 6 of 7




Court in the first instance.4 If any defendant contends that a protective

order is warranted, he is free to move for one. See Fed. R. Crim. P.

16(d)(1).    If the Government contends that the reciprocal discovery

provided by any defendant is inadequate under the Rule, it too is free to

seek an appropriate sanction. See Fed. R. Crim. P. 16(d)(2). There is

simply no provision of the Federal Rules that permits a party to seek a

prospective (one might say “advisory”) opinion on the sufficiency of the

format of their discovery production. There is certainly no sense in which

such an opinion constitutes a “clarification” of the Court’s order setting a

deadline for reciprocal discovery production.

      The Court’s Order setting a deadline for defendants to comply with

their reciprocal discovery obligations was, and is, perfectly clear:



4
  As to the question of specificity in discovery disclosures, the Court notes that it “has
no license to rewrite the Federal Rules of Criminal Procedure. While it might be wise
for the Advisory Committee on Criminal Rules to consider an amendment that would
require a party to identify those documents it intends to use in its case-in-chief, no such
requirement now exists in the plain language of the Rule.” United States v. Nachmie,
91 F. Supp. 2d 565, 570 (S.D.N.Y. 2000). On the other hand, “[t]he defendant’s
reciprocal discovery obligation should be read to ‘parallel’ the government’s initial
obligation under Rule 16(a)(1)(E). [Cit.] [Thus,] the government does not trigger
defendant’s reciprocal obligation to disclose its ‘case-in-chief’ materials under Rule 16
simply by providing some amount of relevant discovery to defendants and then ‘stating
that the documents upon which the government intends to rely are found somewhere
therein.’” United States v. Crowder, 325 F. Supp. 3d 131, 135 (D.D.C. 2018)
(alterations and citations omitted). Based on the parties’ submissions, it is simply not
clear how a dispute about the quality of any defendant’s production might resolve.
                                             6
    Case 4:19-cr-00069-WTM-CLR Document 246 Filed 08/06/20 Page 7 of 7




defendants, with the exception of defendant Basaldua, were to have

“provide[d] reciprocal discovery [pursuant to Federal Rule of Criminal

Procedure 16(b)(1)], if any, to the Government no later than July 22,

2020.” Doc. 235. The Court does not generally explain—particularly to

attorneys with “over eighty years of combined experience,” doc. 242 at 6—

the details of obligations imposed by the Rules of Criminal Procedure

when ordering compliance with them. If the parties dispute whether the

provisions of Rule 16 have been satisfied, they remain free to file

appropriate motions under Rule 16(d). In the absence of such a motion,

the request for clarification is DENIED. Doc. 242.

     SO ORDERED, this 6th day
                           ay of August, 2020.

                                  ____________________________________
                                  __
                                   __________ ___________
                                                        _ ____
                                                            ______
                                  Christopher
                                  C
                                  Ch r stop
                                     ri   phheer L. Ray
                                  U  it d States
                                  United  St t Magistrate
                                                  M i t t Judge
                                                              J d
                                  Southern District of Georgia




                                    7
